DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peh et al. (2018/0218928) in view of Tran et al. (6,203,621) and Wright (2018/0284071).
In reference to claims 1 and 19, Peh et al. teaches a vacuum chuck and method of flattening a substrate comprising a vacuum buffer, 504,  in fluid communication with a vacuum source, the vacuum buffer being an enclosed volume, (by 502,506), in the vacuum chuck, (pp 0030), a top plate, 508, defining surface features on a first side, and an internal network of distribution channels, 528,  open to the first side, (pp 0032).
In reference to claim 2, wherein the vacuum buffer is integrated with a second side of the top plate, (pp 0030, fig. 6).
In reference to claim 3, wherein the surface features have a circular pattern, (fig. 5).
In reference to claim 5, wherein the surface features have a center cross pattern, (fig. 5).
In reference to claim 6, wherein the vacuum buffer is integrated with a base member disposed on a second side of the top plate, (502,506,fig. 6).
In reference to claim 7, further comprising: a lift pin, 610, which protrudes through the first side of the top plate, (pp  0035).

Peh et al. teaches all the limitations of the claims except for a flow valve configured to control fluid communication between the internal network of distribution channels and the vacuum buffer, the channels opening to the first side via through holes, the surface features having a rectangular profile, the lift pin being mounted to the base member, a plurality of suction cups arranged in ports on the first side of the top plate, in fluid communication with a secondary vacuum source, the surface features comprising a first zone and a second zone located radially outward from the first zone wherein the first zone and the second zone are independent from one another, wherein the internal network of distribution channels comprises a first distribution channel open to the first side of the top plate via through holes located in the first zone, and a second distribution channel open to the first side of the top plate via through holes located in the second zone, wherein the flow valve comprises a first valve which controls fluid communication between the first distribution channel and the vacuum buffer; and a second valve which controls fluid communication between the second distribution channel and the vacuum buffer. wherein the vacuum buffer is at a pressure from -0.05 bar to -1 20 bar, wherein the vacuum buffer has a volume from 1 L to 10 L, further comprising a vacuum tube connecting the vacuum buffer to the vacuum source and wherein the substrate disposed on the first side of the top plate is warped such that there is a deflection up to 5 mm, and by flattening the substrate against at least part of the first side of the top plate, the deflection is reduced to substantially 0 mm. 

Tran et al. teaches either vacuum holes or channels/slits formed in a top plate, and being in a rectangular pattern, (col. 4, lines 65-67, fig. 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Peh et al. with the distribution channels comprising through holes which are formed in a top plate and are distributed in a rectangular pattern, as taught by Tran et al., in order to more efficiently regulate the vacuum distribution properties.

Wright teaches a flow valve configured to control fluid communication between the internal network of distribution channels, (pp 0067), a plurality of suction cups, 140, arranged in ports on the first side of the top plate, in fluid communication with a secondary vacuum source, (166, pp 0051), the surface features comprising a first zone, 120, and a second zone, 130, located radially outward from the first zone, (fig. 2), wherein the first zone and the second zone are independent from one another, wherein the internal network of distribution channels comprises a first distribution channel open to the first side of the top plate via through holes located in the first zone, and a second distribution channel open to the first side of the top plate via through holes located in the second zone (pp 0034, pp 0051) , wherein the flow valve comprises a first valve which controls fluid communication between the first distribution channel and the vacuum buffer; and a second valve which controls fluid communication between the second distribution channel and the vacuum buffer, (pp 0067).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Peh et al. as modified by Tran et al. with a flow valve configured to control fluid communication between the internal network of distribution channels and the vacuum buffer, as taught by Wright, in order to provide the vacuum chuck with the ability to control the vacuum suction in one or more suction zones. It would have been further obvious to provide the tool with a plurality of suction cups arranged in ports on the first side of the top plate, in fluid communication with a secondary vacuum source, the surface features comprising a first zone and a second zone located radially outward from the first zone, wherein the first zone and the second zone are independent from one another, wherein the internal network of distribution channels comprises a first distribution channel open to the first side of the top plate via through holes located in the first zone, and a second distribution channel open to the first side of the top plate via through holes located in the second zone, wherein the flow valve comprises a first valve which controls fluid communication between the first distribution channel and the vacuum buffer; and a second valve which controls fluid communication between the second distribution channel and the vacuum buffer as taught by Wright, in order to provide the tool with an enhanced suction means and substrate retention means.
It would have been further obvious to provide the tool with the vacuum buffer is at a pressure from -0.05 bar to -1 20 bar, wherein the vacuum buffer has a volume from 1 L to 10 L, further comprising a vacuum tube connecting the vacuum buffer to the vacuum source and wherein the substrate disposed on the first side of the top plate is warped such that there is a deflection up to 5 mm, and by flattening the substrate against at least part of the first side of the top plate, the deflection is reduced to substantially 0 mm. as a matter of obvious design choice. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peh et al. as modified by Tran et al. and Wright in further view of Kim et al. (2016/0276197).
Peh et al. as modified by Tran et al. and Wright teaches all the limitations of the claims except for wherein the base member is sealed to the second side to the top plate by a radially compressed sealing member.
Kim et al. teaches a radially compressed sealing member, 224, located between the coolant plate/top plate and the base plate, 210, (pp 0019, fig. 1),  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Peh et al. as modified by Tran et al. and Wright with the radially compressed sealing member, as taught by Kim et al. in order to provide the vacuum chuck with sealing means in order to maintain proper vacuum suction capabilities. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peh et al. as modified by Tan et al. and Wright in further view of Lenzini (2006/0157905).
Peh et al. as modified by Tran et al. and Wright teaches all the limitations of the claims except for a plurality of clamps arranged at the perimeter of the top plate, and configured to hold edges of a substrate disposed on the first side of the top plate.
Lenzini teaches a plurality of clamps, 16, for clamping a workpiece to a top plate, (pp 0032).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Peh et al. as modified by Tran et al. and Wright, with a plurality of clamps, as taught by Lenzini, and to arrange them at the perimeter of the top plate in order to hold the edge of the workpiece, in order to  provide the tool with enhance workpiece securing capabilities. 

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
The Applicant argues, “Wright teaches a valve or the like included in the vacuum160, or disposed on a vacuum line, and that this fails to teach that fluid communication is controlled between the internal network of distribution channels and the vacuum buffer as recited in claims 1 and 19.
The Examiner disagrees.  Peh et al. teaches a vacuum chuck comprising a vacuum buffer and distribution channels.  The Wright reference teaches a vacuum chuck which utilizes distribution channels located in multiple zones in order to control the vacuum pressure being applied to the vacuum chuck.  Wright teaches, “the controller, 830, may be in communication with one or more vacuum160 or a component thereof (e.g. a valve or the like included in the vacuum 160 or disposed on a vacuum line), pp 0067.  The Wright reference was cited to teach utilizing a flow valve in order to control fluid communication between the vacuum source and the fluid distribution channels, Wright was also cited to teach first and second independently controlled zones. One of ordinary skill in the art could incorporate the valve and independently controlled zones of Wright into the vacuum system including the vacuum buffer of Peh et al. since both inventions perform the same function of chucking a wafer, and it would also be obvious to combine the references in order to provide for various control zones, and means for controlling different pressures between the zones, in order to provide the ability to present more vacuum pressure to the back of a wafer in certain areas of the wafer based on the condition of the wafer being chucked.
The Applicant also argues that, “the proposed rationale to combine Peh and Wright is flawed and that Peh teaches that the support 104 iis a vacuum chuck to which the vacuum source 110 is coupled to chuck the substrate 106 onto the support surface 117.  And therefore Peh already has the ability to control suction at the chuck using the vacuum source. The Examiner disagrees.  The Wright reference has been cited to teach the valve and the plurality of independently controlled vacuum zones, so Peh does not already teach the control the chuck the various zones using the vacuum source.
In reference to claims 3 and 5, the Applicant argues that the Examiner cites fig. 5 to teach both the circular pattern and the center cross pattern,  Fig. 5 of Peh teaches the distribution channels, 528, arranged in concentric circles, but also show ones that cross the center in cross pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	November 3, 2022
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723